Dissenting Opinion by
Mr. Justice Roberts:
I dissent. Once the majority concludes, as it properly does, that the court below correctly determined that appellee was entitled to receive both retirement and service increments for the disputed period, there is no justifiable reason for vacating the decree entered below and remanding for referral to the law court. This Court should modify the decree to conform the amount awarded to the sum due appellee when calculated on the basis of his salary at the time of his second retirement and, with this modification, affirm.
Mr. Justice Jones joins in this dissenting opinion.